IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT CARTER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2694

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 14, 2014.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Robert Carter, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.